Citation Nr: 1204706	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  03-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasgenor, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2001 and July 2003 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for an acquired psychiatric disorder (major depressive disorder).

In a July 2005 decision, the Board denied the Veteran's claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims. Pursuant to a Joint Motion to Vacate and Remand, the Court, in an October 2006 Order, vacated the July 2005 decision and remanded the appeal to the Board.  In September 2007 and May 2009, the Board remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's claim for service connection for an acquired psychiatric disorder.

The Veteran asserts that his current psychiatric problems first manifested during his active service or are otherwise related to an assault that occurred in service.  He alleges that he experienced gastrointestinal problems in service, which were a manifestation of a psychiatric disorder.  Additionally, the Veteran asserts that his psychiatric problems were caused or aggravated by his service-connected residuals of a nose fracture.  He alleges that the cuts and scars on his face have made him self-conscious and ashamed of appearing in public and have resulted in worsened depression.

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will consider whether service connection for a psychiatric disability is warranted on a direct basis or as secondary to the Veteran's service-connected nose fracture residuals. 

The Veteran's service medical records corroborate his account of an in-service assault in January 1963, which resulted in a fractured nose.  Additionally, the service medical records show a single episode of treatment in August 1962 for complaints of stomach cramps of three months duration that usually occurred with eating.  However, those records, including a December 1963 separation examination, are negative complaints or clinical findings of any psychiatric problems related to the in-service assault or to any other aspect of his active service. 
 
The Veteran's post-service medical records show that in December 1965 and March 1966, the Veteran complained of suprapubic pain when having a bowel movement and epigastric pain after eating.  He underwent an upper gastrointestinal (GI) series in March 1966, which revealed no evidence of gastric or duodenal pathology.  Thereafter, the Veteran underwent a VA examination in September 1977, during which he complained of severe anxiety, an inability to adapt to military life, easy loss of control, irritability with impulsive behavior, odd thoughts, and death thoughts.  He also reported gastrointestinal symptoms associated with an emotional condition that started in active service.  He described a constant sensation of fullness and non-specific symptoms of the GI system.  He denied receiving psychiatric treatment, but did report  treatment with Valium, antacids, and Librax, with partial control of symptoms.  He was diagnosed with a mild psychophysiologic disorder of the GI system.  No opinion regarding etiology was offered.

Thereafter, private medical records dated between March 1989 and March 1993 show intermittent complaints of acute abdominal pain and a diagnosis of rule out acute gastritis.  Those records also show that the Veteran was involved in a motor vehicle accident sometime around March 1989, and show a report of insomnia.  A subsequent March 1998 psychological evaluation notes that in May 1990, following the 1989 motor vehicle accident, the Veteran was seen for complaints of fear, overexcitedness, lack of will, anxiety, irritability, anger, and intolerance, that began after his 1989 motor vehicle accident.  The Veteran reported that his mental condition was the result of the automobile accident.  The Veteran was diagnosed with chronic Major Depression, single severe episode.

The record thereafter shows that the Veteran's treating psychiatrist submitted an opinion dated in March 2003 and addenda dated in August 2003 and November 2004, relating that the Veteran had been treated by him on numerous occasions since May 1996, at which time the Veteran presented with symptoms compatible with major depression.  The psychiatrist stated that, according to the Veteran's medical records, he was treated in service for repeated bouts of GI difficulties and bouts of anxiety, which were probably the first episodes of his depressive condition.  The psychiatrist stated that the Veteran felt out of place in service and had great difficulty understanding the English language and, as a result, was not able to follow orders.  Therefore, he started to develop psychosomatic GI pathology, which was repeatedly evaluated as negative by the physicians who examined him.  Additionally, the psychiatrist stated that the Veteran's symptoms increased following the January 1963 assault, and gradually progressed over time.  Finally, the treating psychiatrist indicated that the cuts on the Veteran's face and nose from the in-service assault made him self-conscious and ashamed to go out in public, and worsened his depression.

The Veteran was afforded a VA examination in September 2004 in which his history of psychiatric complaints and GI complaints was noted.  The examiner also discussed pertinent evidence, including the Veteran's service medical records, September 1977 VA examination, and the private opinions from the Veteran's treating psychiatrist.  Following clinical evaluation, the Veteran was diagnosed with recurrent major depressive disorder, severe without psychotic issues.  The examiner opined that the Veteran's present major depressive disorder was not incurred in or aggravated by active service.  As rationale for the opinion, the examiner referenced an absence of psychiatric treatment in the service records, objective evidence showing an onset of Major depressive disorder in May 1996, and objective evidence that the Veteran did not meet the criteria for a diagnosis of major depressive disorder at the time of the September 1977 VA examination.  Significantly, the examiner did not address whether the Veteran's gastrointestinal complaints in service were a manifestation of a psychiatric disorder.

The Veteran was another VA examination in September 2008 for the purpose of determining whether the Veteran's symptomatology met the criteria for a diagnosis of any mental disorder and whether the Veteran's history of GI trouble was related to his in-service complaints of GI distress.  Following clinical evaluation, the examiner diagnosed major depressive disorder, recurrent, moderate.  The examiner opined that the Veteran's major depressive disorder and anxiety symptoms were not related to any service connected occurrences or conditions or related to his GI complaints in service.  The examiner found that the Veteran's symptoms reported in service were related to different stressors than the Veteran was experiencing currently.  However, the examiner did not state whether the Veteran met the criteria for a diagnosis of anxiety disorder, nor did the examiner consider the Veteran's reports of a continuity of symptomatology.

Thereafter, upon referral from his treating psychiatrist, the Veteran underwent a private psychiatric evaluation in December 2008 and January 2009 to address the etiology of his current psychiatric problems.  In a March 2009 report, the psychiatrist detailed a review of pertinent clinical evidence, and the Veteran's reported history of gastrointestinal symptoms and psychiatric symptoms.  In a lengthy opinion, with cites to various medical references, the private psychiatrist opined that the Veteran's GI complaints in service were a manifestation of his psychiatric disorder.  In support of that conclusion, the psychiatrist noted an absence of GI findings on diagnostic testing.  The examiner determined that the absence of treatment for psychiatric problems in service was due to the Veteran's inability to vocalize his psychiatric complaints due to a condition called alexithymia, and due to the military physician's failure to identify the Veteran's GI complaints as a physical manifestation of a psychiatric disorder.  Additionally, the psychiatrist found that the Veteran's separation examination, which was negative for psychiatric complaints or clinical findings, was based on the Veteran's subjective report and the opinion of a physician who was not a psychiatrist.

The Veteran was afforded another VA examination in October 2009 to further ascertain whether his current psychiatric disorder was related to his GI complaints in service or attributable to his service-connected residuals of a nasal fracture.  The Veteran reported that, while in service, he was not fluent in English and could not understand instructions.  As a result, he became very nervous and went to sick call frequently for GI symptoms.  He also reported being assaulted in service.  Regarding current symptoms, the Veteran reported social withdrawal, a depressed mood, crying bouts, worry about his grandchildren, irritability, and feelings of worthlessness.  

Following a review of the Veteran's claims file, including service medical records, VA and private medical records, and the private opinions of record, and following a clinical evaluation of the Veteran, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner opined that the Veteran's psychiatric disorder was not related to his period of active service, that his post-service history of GI trouble (psychophysiologic disorder of the GI system) was not related to his in-service complaints of GI distress, and that the Veteran did not have a psychiatric disorder that was attributable to or aggravated by residuals of a nasal fracture, to include as due to scarring associated with that injury.  As rationale for those opinions, the examiner referenced an absence of psychiatric complaints prior to or during military service; an absence of psychiatric treatment within one year of discharge from military service; evidence of psychiatric care in 1996, 33 years after separation from service; and, the March 1998 private report indicating that the Veteran's depressive symptoms were precipitated by a motor vehicle accident.

Thereafter, in an August 2010 addendum, the private psychiatrist who authored the March 2009 report responded to the October 2009 VA examiner's conclusions.  The psychiatrist asserted errors and discrepancies in the October 2009 VA examination reported and opined that, to a reasonable medical certainty (or more probably than not), the Veteran's condition was incurred in or aggravated by his active service as a result of a service connected disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, while the Veteran has already undergone VA examinations with respect to his claim, no clear etiology of any psychiatric disorder has been established.  No VA examiner has provided a specific opinion as to whether the Veteran's gastrointestinal complaints in service were a manifestation of his current psychiatric disorder or whether the Veteran's psychiatric disorder is etiologically related to the assault in service.  Nor did the October 2009 VA opinion consider the lay evidence provided by the Veteran, which asserted a history of chronic psychiatric problems dating back to his active service.  In failing to address such lay evidence regarding a continuity of symptomatology, that VA opinions is inadequate for the purposes of adjudicating the Veteran's claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion). 

The Board recognizes that the March 2003, August 2003 and November 2004 private opinion and addenda, and the March 2009 private examiner's opinion suggest a nexus between his psychiatric disorders and his GI complaints in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that the findings in the March 2003 and subsequent addenda were not supported by rationale.  Nor were those findings reconciled with the same examiner's March 1998 report in which the Veteran reported an onset of symptoms following a motor vehicle accident and directly related his current mental condition to the motor vehicle accident.  The examiner provided no explanation for why the Veteran's statements at the time of the March 1998 evaluation were less probative or persuasive than his subsequent statements regarding a history of psychiatric and/or gastrointestinal problems since service.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Additionally, regarding the March 2009 private examination report, the Board considers it significant that those findings appear to have been based largely on the Veteran's own unsubstantiated statements regarding treatment in service for gastrointestinal complaints and based on an inaccurate factual predicate.  For example, in the March 2009 rationale, the psychiatrist quoted an August 22, 1962, service medical record as stating that, in addition to complaints of stomach cramps for past three months, especially after eating, the Veteran "had great difficulty because he could not understand the English language," and was "repeatedly evaluated as negative for any physical (gastrointestinal) disorder."  In fact, the only available service medical record dated August 22, 1962, makes no reference to any difficulty with the English language or any testing or evaluation for a physical or gastrointestinal disorder.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

In light of the inadequacies inherent in the aforementioned private and VA examinations, the Board finds that an additional VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of the Veteran's claim.  The new VA opinion should reconcile the conflicting findings of the March 2003, August 2003, November 2004, and March 2009 private examiners, and the September 2004, April 2008, and October 2009 VA examiners.  Additionally, the new VA opinion should expressly address the statements of the Veteran regarding his current psychiatric symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). That VA opinion should also address the lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Furthermore, in light of the March 2003, August 2003, and November 2004 opinion and addenda relating the Veteran's mental health problems to his assault in service and his service-connected residual from a nasal fracture, the Board finds that, on remand, the VA examiner should expressly indicate whether any current psychiatric disability was caused or aggravated by any aspect of the Veteran's qualifying active service, including the January 1963 assault, or his service-connected residual scarring from a nasal fracture in service.

Additionally, service records appear to be outstanding.  In statements received by VA in September 1977, the Veteran reported that he went to sick call every other day while stationed at Fort Jackson, and was hospitalized from September 1963 through October 1963 while stationed at Fort Carson.  However, no hospital records from the Veteran's service have been associated with the claims file.  Therefore, the Board finds that remand is necessary to obtain any outstanding hospital records from service, and the Veteran's personnel records, which may substantiate his assertion of an in-service hospitalization.

Next, VA medical records appear to be outstanding.  The record shows that the Veteran has received VA psychiatric treatment as recently as February 2008.  However, no VA medical records dated after May 2004 have been associated with his claims folder.  Because it appears that there may be outstanding VA medical records dated after May 2004 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, private medical records appear to be outstanding.  The private psychiatrist who submitted the March 2003 opinion related treatment of the Veteran for psychiatric problems since May 1996.  However, it does not appear that any treatment records from that psychiatrist have been associated with the claims file, other than the March 1998 examination report, and the March 2003, August 2003, and November 2004 opinion and addenda.  The Board observes that the private psychiatrist's March 1998 examination report also relates prior monthly treatment of the Veteran beginning in May 1990.  However, no records relating to that earlier treatment have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his psychiatric disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, the Army Hospital at Fort Carson, or any other appropriate service department offices, and request a copy of the Veteran's entire service medical records, entire service personnel records, and all reports, to include inpatient treatment reports pertaining to a hospitalization at Fort Carson from October 1963 to November 1963. 

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in San Juan dated from May 2004.

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran, including Dr. Robert Toro Soto, from whom he received treatment in relation to his psychiatric disorder.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including (1) the service medical records showing treatment for stomach cramps but otherwise negative for psychiatric complaints, (2) relevant post-service private medical records showing treatment for gastrointestinal symptoms, (3) the September 1977 VA examination report showing the Veteran's report of GI symptoms associated with an  emotional condition that had its onset in service and a diagnosis of psychophysiologic GI disorder, (4) the September 2004, April 2008, and October 2009 VA examination reports, (5) the March 2003, August 2003, November 2004, March 2009, and October 2010 private opinions indicating that the Veteran's current psychiatric disorder is related to his military service, including to GI symptoms or the assault therein, or alternatively, to his service-connected nose fracture residuals, and (6) any relevant VA medical records.  The examiner should also specifically address the medical references cited in the March 2009 private opinion.  Additionally, the VA examiner should consider the lay evidence the Veteran has submitted regarding a continuity of symptomatology of psychiatric problems and/or gastrointestinal problems since service and any assertions that his current psychiatric problems are related to his service-connected nose fracture residuals.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a) Diagnose all current psychiatric disabilities. 

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

c) If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Also specifically state whether any diagnosis of PTSD is due to the personal assault incurred in service.

d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including any depressive disorder, was caused or aggravated by the Veteran's service-connected nose fracture residuals. 

e) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, to include any depressive disorder, was caused or aggravated by the Veteran's in-service assault in January 1963, to include being aggravated by any facial scarring.

f) Discuss whether it is at least as likely as not (50 percent or more probability) that the Veteran's gastrointestinal complaints in service were a manifestation of a psychiatric disorder.

g)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disability, to include any depressive disorder, was otherwise caused or aggravated by any other any aspect of the Veteran's active service

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


